Case 5:16-cv-10444-JEL-MKM ECF No. 1793, PageID.64256 Filed 05/27/21 Page 1 of 3




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


  In re Flint Water Cases.               Judith E. Levy
                                         United States District Judge
  ________________________________/

  This Order Relates To:

  ALL CASES

  ________________________________/

       ORDER REGARDING MATTERS DISCUSSED AT THE
             MAY 26, 2021 STATUS CONFERENCE

       The Court held a status conference regarding the pending Flint

 Water litigation on May 26, 2021. The Court orders as follows.

    1. The Court will convene a meeting via video teleconference with

       the lead attorneys in the first bellwether cases to discuss

       logistics related to the trial in light of the COVID-19 pandemic

       safety recommendations.

    2. The response deadline to the Hall objectors’ motion (ECF No.

       1736) is Friday May 28, 2021.

    3. Co-Liaison Counsel shall set forth their reasons, if any, by June 8,

       2021, why the Court’s October 21, 2020 Order (ECF No. 1290)
Case 5:16-cv-10444-JEL-MKM ECF No. 1793, PageID.64257 Filed 05/27/21 Page 2 of 3




       related to Dr. Specht’s deposition transcript should remain in effect

       or be modified with respect to the portions of the deposition cited

       in the motion to review. (ECF No. 1710.)

    4. The next status conference will be held on Wednesday June 30,

       2021 at 2:30pm.1 Parties are to file proposed agenda items in

       Case No. 16-cv-10444 by Wednesday June 16, 2021. Co-Lead

       Counsel for Individual Plaintiffs should collect proposed agenda

       items from all counsel representing individual plaintiffs and

       submit those proposed items in a single filing. The Court will

       issue an agenda by approximately Wednesday June 23, 2021.

    5. The Court will set aside Wednesday June 23, 2021 at 2:30pm

       for video discovery conferences, if needed. All discovery dispute

       submission protocols remain the same.

       IT IS SO ORDERED.

 Dated: May 27, 2021                           s/Judith E. Levy
 Ann Arbor, Michigan                           JUDITH E. LEVY
                                               United States District Judge


       1 In order to limit the number of counsel attending hearings to only those who
 anticipate they may have a speaking role, the Court has implemented a Zoom hearing
 protocol for the Flint Water cases, which will be followed for the hearings noticed in
 this Order. Counsel are required to log into Zoom no later than 2:15 pm and have
 their cameras on when appearances are being confirmed.
                                           2
Case 5:16-cv-10444-JEL-MKM ECF No. 1793, PageID.64258 Filed 05/27/21 Page 3 of 3




                       CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document was served
 upon counsel of record and any unrepresented parties via the Court’s
 ECF System to their respective email or First Class U.S. mail addresses
 disclosed on the Notice of Electronic Filing on May 27, 2021.

                                           s/William Barkholz
                                           WILLIAM BARKHOLZ
                                           Case Manager




                                       3
